Title: To James Madison from the Inhabitants of Southampton, Massachusetts, 6 July 1812 (Abstract)
From: Southampton Inhabitants
To: Madison, James


6 July 1812. Declare: “That they are seriously impressed with the importance of the present crisis, of our National affairs. The declaration of war, by our Goverment, is a measure, of which they can neither see the expidiency nor policy.
“Although your petitioners would not pretend that Great Britain has done us no wrong; yet from a careful perusal of all the documents, respecting our foreign relations, they are fully convinced, that the injuries which our Country has received from France, are of a nature more atrocious and agravated; and that, if the Honor, of the United States, required a resort to war, impartial justice, would have dictated a declaration, against the last mentioned Foreign Nation.

“The defenceless state of our extensive Sea Board, exposed to the depredations of the powerful Navy of Great Britain, without a maritime force, in any degree, equal to the defence of the smallest section of it, proves, in the view of your petitioners, the impolicy of war.
“In the contest, by which our Independence was achieved, the town of Southampton was unanimous in its support and in aids of men and money were second to none, of their ability, in the Commonwealth. And had our Country, again, been invaded, by any foreign power on earth, we should, with alacrity have rallied round the standard of the Union, and should have considered it our duty, with our lives and fortunes, to have assisted in its defence. But we cannot volunteer our services to carry on an offensive war—such a war we conceive to be contrary to the genius of our Goverment and your petitioners are in duty bound, explicitly to state, that, under existing circumstances, they cannot, in conscience, draw the sword against Great Britain. Nor can they, with pure hearts, appeal to the Supreme Arbiter of events, for the justice of our cause, nor implore his benediction upon our Arms.
“It must be obvious, that in a Goverment like ours, unanimity among the people is essential to the successful prosecution, of a contest of this nature. This, evidently, is not the case. In this part of the Union, notwithstanding certain members, of Congress, from this State, have advocated an appeal to the sword, the Great Body of the People are, we fully believe, strongly opposed to the measure.
“We will only add, that we cannot with indifference but perceive, that the almost inevitable consequence, of war with Great Britain, will be to throw us into an alliance with the French Goverment. An event which we would deprecate as one of the most direful calamities which could befal our Country. Since every Nation, which has made the experiment, is groaning under the iron bondage, of the Tyrant who now sways the sceptre, of Continental Urope.
“Your Petitioners would, therefore implore that every Constitutional Power, vested in the Executive of the United States, for that purpose, may be exerted to avert the evils of war, and to restore peace to our Country.”
